829 F.2d 43
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Joseph C. DEDONATO, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
Appeal No. 87-3211.
United States Court of Appeals, Federal Circuit.
Aug. 28, 1987.

32 M.S.P.R. 61(T)
AFFIRMED.
Before EDWARD S. SMITH, NIES and ARCHER, Circuit Judges.
PER CURIAM.

DECISION

1
The final decision of the Merit Systems Protection Board (board), docket No. NY075282C0553, dismissing the petition for enforcement filed by Joseph C. DeDonato (DeDonato), is affirmed.

OPINION

2
DeDonato has failed to prove that the board made any error in its decision.  Therefore, we must affirm the board's decision because it was not arbitrary, capricious, an abuse of discretion, unsupported by substantial evidence, or otherwise not in accordance with law.  5 U.S.C. Sec. 7703(c) (1982);  see Phillips v. United States Postal Service, 695 F.2d 1389, 1390 n. 2 (Fed.Cir.1982).